DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

	In response to the Amendment received on 02/28/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 9.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim 9 is moot in view of the cancellation of said claim.

Response to Arguments

Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Applicant appears to be relying on the amendment to the claims to overcome the rejection of claims over Lee et al (KR10-2016-0028137).  Applicant has amended the claims to sets forth the light curable composition comprises  (a) from 10 to 90 % by weight of at least one (meth)acrylate monomer; (b) from 5 to 80 % by weight of at least one acrylamide compound; (c) from 10 to 90% by weight of at least one (meth)acrylate oligomer; and (d) from 0.1 to 8% by weight of at least one photoinitiator; and (e) from 0 to 2% by weight of at least one fluorescent brightener; the weight percentages of all components add up to 100% by weight.  Applicant argues Lee does not set forth the composition as claimed.  
However, the office disagrees.  Lee sets forth in Embodiment 3 a composition curable by light radiation comprising:  8 g of a photoinitiator mixture of -hydroxy-cyclohexyl-phenyl-ketone (CIBA, IRGACURE184) and phenyl glyoxylic acid methyl ester (CIBA, DAROCUR MBF); 45 g of a monomer mixture comprising isobornyl acrylate, acryloyl morpholine and tetrahydro Furfuryl acrylate in a weight ratio of 75:20:5; 42 g of a urethane acrylate mixture of UA10422, EBECRYL8402 and SU542; 1 g of an additive mixture comprising a leveling agent and a wetting agent in a 70:30 weight ratio: and 4 g of a pigment having a particle size of 100 to 150 nm for each color.  Said composition comprises 8 wt. % of pigment 33.75 wt. % isobornyl acrylate; 9 wt. % of acryloyl morpholine; 2.25 wt. % of tetrahydrofurfuryl acrylate; 42 g of the urethane acrylate mixture, wherein at least one (EB 8402) has a Tg of 14 deg. C; 1 wt. % of said additives and 4 wt. % of a pigment, wherein the total composition is 100 wt. %.  This is deemed to anticipate amended claim 1, as written.  
	



Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-11  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (KR10-2016-0028137).
Lee sets forth colored UV curable compositions of high gloss for coating pre-coated metals (PCM).  Said compositions comprises 30-50 wt. % of a monomer mixture; 5 to 10 wt. % of photoinitiators; 40-60 wt. % of a 2-4 functional group urethane acrylate; 2-5 wt. % of a pigment and 1-5 wt. % of additives.  Said monomer mixture comprises a combination of isobornyl acrylate; acryloyl morpholine; tetrahydrofurfuryl acrylate and N, N”-dimethylacrylamide in a weight ratio in the range of 60:30:0:10 to 70:20:5:5.  The urethane acrylate has a desirable molecular weight from 1000 to 2000.  The photoinitiator include those listed on page 3, 3rd full paragraph which overlap and/or anticipate those found in instant claim 14.  See page 3 under tech solution section and entirety of pages 4-5.    
Per example 1, Lee sets forth a composition comprising 6 g of a photoinitiator mixture comprising 1-hydroxy-cyclohexyl-phenyl-kentone and benzyldimethylketal; 30 g of a monomer mixture comprising isobornyl acrylate; acryloyl morpholine; N,N”-dimethyl acrylamide; and tetrahydrofurfuryl acrylate in a wt. ratio of 70:20:5:5; 58 g of a urethane acrylate mixture having respective molecular weights of 2000 and 1000; 2 g of an additive mixture comprising a leveling agent; a antifoaming agent; and a leveling agent; and 4 g of a pigment.  Tetrahydrofurfuryl acrylate has a Tg of -12 deg. C.  The acrylolyl morpholine is deemed to anticipate claims 3-5.  This is deemed to anticipate claims 1-5, and 8.  Lee teaches coating said UV curable colored compositions onto metal substrates, thus the cured products are deemed to anticipate claim 10.  While not necessarily expressly showing the compositions are cured by exposure to UV radiation; a skilled artisan would understand from the overall teachings of the reference the compositions are intended to be cured by exposure to UV radiation (10 to 400 nm), having wavelengths at least within UV range as evidenced be the addition of the photoinitiator and the teachings on page 2, 8th full paragraph.  Thus, curing by exposure to UV radiation is deemed set forth within the reference with sufficient specificity.  
Regarding claim 6, Lee does not expressly set forth the Tg of the urethane (meth) acrylates used as a mixture in example 1 (Ebecryl 9370 and UA 9464).  The examiner can find no literature on the two urethane (meth) acrylate compounds.  Therefore, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Regarding the optical brightener, it is not clear if the pigment used in the reference, i.e., NSP-VH from Nikko-BIC is an optical brightening type pigment.  And since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 
Regarding claim 11, the composition is coated onto a steel substrate and cured by exposure to radiation to form a pre-coated metal, wherein it is deemed the composition is bonded to the steel substrate by exposure to light radiation.  
	
Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc